     Case 3:21-cr-00191-JLS Document 29 Filed 05/07/21 PageID.62 Page 1 of 1



 1

 2

 3

 4

 5                        UNITED STATES DISTRICT COURT
 6                     SOUTHERN DISTRICT OF CALIFORNIA
 7                              (Hon. Janis L. Sammartino)
 8

 9     UNITED STATES OF AMERICA, )               Criminal No. 21-CR-191-JLS
                                 )
10                  Plaintiff,   )
                                 )               ORDER TO CONTINUE
11     v.                        )               MOTION HEARING/TRIAL
                                 )               SETTING
12     VERONICA TORRES,          )
                                 )
13                  Defendant.   )               New Hearing Date: June 18, 2021
                                 )               Time:             1:30 p.m.
14

15           GOOD CAUSE APPEARING, the Court grants the parties' Joint
16     Motion to Continue the Motion Hearing/Trial Setting May 14, 2021 to June
17     18, 2021 at 1:30 p.m. before the Honorable Janis L. Sammartino. Defendant
18     shall file an acknowledgment of the new hearing date by May 21, 2021.
19           For the reasons set forth in the joint motion, the Court finds that the
20     ends of justice will be served by granting the requested continuance, and
21     these outweigh the interests of the public and the defendant in a speedy
22     trial. Accordingly, the delay occasioned by this continuance is excludable
23     pursuant to 18 U.S.C. § 3161(h)(7)(A).
24           IT IS SO ORDERED.
25     DATED: May 7, 2021
26                                          Honorable Janis L. Sammartino
                                            United States District Judge
27

28
